 

 

Exhibit 10.1

TILRAY, INC.

INDEMNITY AGREEMENT

This Indemnity Agreement (this “Agreement”) dated as of _________________, 2020,
is made by and between Tilray, Inc., a Delaware corporation (the “Company”), and
______________________________________ (“Indemnitee”).

Recitals

A.

The Company desires to attract and retain the services of highly qualified
individuals as directors, officers, employees and agents.

B.

The Company’s bylaws (the “Bylaws”) require that the Company indemnify its
directors, and empowers the Company to indemnify its officers, employees and
agents, as authorized by the Delaware General Corporation Law, as amended (the
“Code”), under which the Company is organized and such Bylaws expressly provide
that the indemnification provided therein is not exclusive and contemplates that
the Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions.

C.

Indemnitee does not regard the protection currently provided by applicable law,
the Company’s governing documents and available insurance as adequate under the
present circumstances, and the Company has determined that Indemnitee and other
directors, officers, employees and agents of the Company may not be willing to
serve or continue to serve in such capacities without additional protection.

D.

The Company desires and has requested Indemnitee to serve or continue to serve
as a director, officer, employee or agent of the Company, as the case may be,
and has proffered this Agreement to Indemnitee as an additional inducement to
serve in such capacity.

E.

Indemnitee is willing to serve, or to continue to serve, as a director, officer,
employee or agent of the Company, as the case may be, if Indemnitee is furnished
the indemnity provided for herein by the Company.

Agreement

Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.Definitions.

(a)Agent.  For purposes of this Agreement, the term “agent” of the Company means
any person who:  (i) is or was a director, officer, employee or other fiduciary
of the Company or a subsidiary of the Company; or (ii) is or was serving at the
request or for the convenience of, or representing the interests of, the Company
or a subsidiary of the Company, as a director, officer, employee or other
fiduciary of a foreign or domestic corporation, partnership,  joint venture,
trust or other enterprise.

(b)Change in Control.  For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of

 

--------------------------------------------------------------------------------

 

the Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) individuals who on the date of this Agreement are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board (provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall be considered as a member of the Incumbent
Board), or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

(c)Expenses.  For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Code or otherwise, and amounts paid in settlement by or on behalf
of Indemnitee, but shall not include any judgments, fines or penalties actually
levied against Indemnitee for such individual’s violations of law. The term
“expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he or she is not compensated by the Company or any
subsidiary or third party (i) for any period during which Indemnitee is not an
agent, in the employment of, or providing services for compensation to, the
Company or any subsidiary; and (ii) if the rate of compensation and estimated
time involved is approved by the directors of the Company who are not parties to
any action with respect to which expenses are incurred, for Indemnitee while an
agent of, employed by, or providing services for compensation to, the Company or
any subsidiary.

(d)Proceedings.  For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of:  (i) the fact that
Indemnitee is or was a director or officer of the Company; (ii) the fact that
any action taken by Indemnitee or of any action on Indemnitee’s part while
acting as director, officer, employee or agent of the Company; or (iii) the fact
that Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, and in any such case described
above, whether or not serving in any such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses may be provided under this Agreement.

(e)Subsidiary.  For purposes of this Agreement, the term “subsidiary” means any
corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and

-2-

--------------------------------------------------------------------------------

 

any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary.

(f)Independent Counsel.  For purposes of this Agreement, the term “Independent
Counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company or Indemnitee in any matter material to either such party, or (ii)
any other party to the proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

(g)Voting Securities.  For purposes of this Agreement, "Voting Securities" shall
mean any securities of the Company that vote generally in the election of
directors.

2.Agreement to Serve.  Indemnitee will serve, or continue to serve, as a
director, officer, employee or agent of the Company or any subsidiary, as the
case may be, faithfully and to the best of his or her ability, at the will of
such corporation (or under separate agreement, if such agreement exists), in the
capacity Indemnitee currently serves as an agent of such corporation, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws or other applicable charter documents of
such corporation, or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.

The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee or agent of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.

3.Indemnification.

(a)Indemnification in Third Party Proceedings.  Subject to Section 10 below, the
Company shall indemnify Indemnitee to the fullest extent permitted by the Code,
as the same may be amended from time to time (but, only to the extent that such
amendment permits Indemnitee to broader indemnification rights than the Code
permitted prior to adoption of such amendment), if Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding.

(b)Indemnification in Derivative Actions and Direct Actions by the
Company.  Subject to Section 10 below, the Company shall indemnify Indemnitee to
the fullest extent permitted by the Code, as the same may be amended from time
to time (but, only to the extent that such amendment permits Indemnitee to
broader indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.

-3-

--------------------------------------------------------------------------------

 

4.Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.

5.Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

6.Expenses of a witness.  Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee, by reason of Indemnitee’s status as an Agent, has
prepared to serve or has served as a witness in any Proceeding, or has
participated in discovery proceedings or other trial preparation, Indemnitee
shall be held harmless and indemnified against all expenses actually and
reasonably incurred by or for him or her in connection therewith.

7.Advancement of Expenses.  To the extent not prohibited by law, the Company
shall advance the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within 20 days after the receipt
by the Company of a statement or statements requesting such advances (which
shall include invoices received by Indemnitee in connection with such expenses
but, in the case of invoices in connection with legal services, any references
to legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law shall not be included with the
invoice) and upon request of the Company, an undertaking to repay the
advancement of expenses if and to the extent that it is ultimately determined by
a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company.  Advances
shall be unsecured, interest free and without regard to Indemnitee’s ability to
repay the expenses. Advances shall include any and all expenses actually and
reasonably incurred by Indemnitee pursuing an action to enforce Indemnitee’s
right to indemnification under this Agreement, or otherwise, and this right of
advancement, including expenses incurred preparing and forwarding statements to
the Company to support the advances claimed.  Indemnitee acknowledges that the
execution and delivery of this Agreement shall constitute an undertaking
providing that Indemnitee shall, to the fullest extent required by law, repay
the advance if and to the extent that it is ultimately determined by a court of
competent jurisdiction in a final judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company.  The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein.  This Section 7 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to Section
11(b).

8.Notice and Other Indemnification Procedures.

(a)Notification of Proceeding.  Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

(b)Request for Indemnification and Indemnification Payments.  Indemnitee shall
notify the Company promptly in writing upon receiving notice of any demand,
judgment or other requirement for payment that Indemnitee reasonably believes to
be subject to indemnification under the

-4-

--------------------------------------------------------------------------------

 

terms of this Agreement and shall request payment thereof by the
Company.  Indemnification payments requested by Indemnitee under Section 3
hereof shall be made by the Company no later than 60 days after receipt of the
written request of Indemnitee.  Claims for advancement of expenses shall be made
under the provisions of Section 7 herein.

(c)Determination of Right to Indemnification Payments. Upon written request by
Indemnitee for indemnification pursuant to Section 8(b) hereof, a determination
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case by one of the following four methods, which shall be at the election of the
Board of Directors:  (1) by a majority vote of the disinterested directors, even
though less than a quorum, (2) by a committee of disinterested directors
designated by a majority vote of the disinterested directors, even though less
than a quorum, (3) if there are no disinterested directors or if the
disinterested directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the Indemnitee,
or (4) if so directed by the Board of Directors, by the stockholders of the
Company; provided, however, that if there has been a Change in Control, then if
Indemnitee so requests in such request for indemnification pursuant to Section
8(b) hereof, such determination shall be made by Independent Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). For purposes hereof, disinterested directors are those members of the
board of directors of the Company who are not parties to the action, suit or
proceeding in respect of which indemnification is sought by Indemnitee.

(d)Application for Enforcement.  In the event the Company (i) fails to make
timely payments as set forth in Sections 7 or 8(b) above (ii) makes no
determination of entitlement to indemnification pursuant to Section 8(c) within
90 days after receipt by the Company of the request, or (iii) or any other
person takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or Proceeding
designed to deny, or recover from, Indemnitee the benefits provided or intended
to be provided to Indemnitee hereunder, Indemnitee shall have the right to apply
to any court of competent jurisdiction for the purpose of enforcing Indemnitee’s
right to indemnification or advancement of expenses pursuant to this
Agreement.  In making a determination with respect to entitlement to
indemnification hereunder, the persons or persons or entity making such
determination, shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Sections 7 or 8(b)
above.  In such an enforcement hearing or proceeding, the burden of proof shall
be on the Company to prove that indemnification or advancement of expenses to
Indemnitee is not required under this Agreement or permitted by applicable
law.  Any determination by the Company (including its Board of Directors,
stockholders or Independent Counsel), or lack thereof, that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.

(e)Termination of Proceeding.  The termination of any Proceeding or any claim,
issue or matter therein, by judgment, order, settlement or conviction or upon a
plea of nolo contendere or its equivalent, will not (except as otherwise
expressly provided in this Agreement) or itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the bests interests of the Company, or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

(f)Reliance as Safe Harbor.  For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee's action is
based on the records or books of account of the Company or other corporation,
limited liability company, partnership, joint venture, trust employee benefit
plan or other enterprise of which Indemnitee was serving as a director, officer,
employee, agent or fiduciary, including financial statements, or on information
supplied to Indemnitee by

-5-

--------------------------------------------------------------------------------

 

the officers of the Company or other corporation, limited liability company,
partnership, joint venture, trust employee benefit plan or other enterprise of
which Indemnitee was serving as a director, officer, employee, agent or
fiduciary in the course of their duties, or on the advice of legal counsel for
the enterprise or on information or records given or reports made to the Company
or other corporation, limited liability company, partnership, joint venture,
trust employee benefit plan or other enterprise of which Indemnitee was serving
as a director, officer, employee, agent or fiduciary by an independent certified
public accountant or by an appraiser or other expert selected with the
reasonable care by the Company or other corporation, limited liability company,
partnership, joint venture, trust employee benefit plan or other enterprise of
which Indemnitee was serving as a director, officer, employee, agent or
fiduciary. The provisions of this Section 8(f) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

(g)Actions of Others. The knowledge and/or actions, or failure to act, of any
other director, officer, agent or employee of the Company or other corporation,
limited liability company, partnership, joint venture, trust employee benefit
plan or other enterprise of which Indemnitee was serving as a director, officer,
employee, agent or fiduciary shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

(i) Remedies:

(i) In the event that a determination has been made pursuant to Section 8(c) of
this Agreement that Indemnitee is not entitled to indemnification, the judicial
proceeding commenced pursuant to this Section 8 will be conducted in all
respects as a de novo trial on the merits, and Indemnitee will not be prejudiced
by reason of the adverse determination under Section 8(c).

(ii) If a determination has been made pursuant to Section 8(c) that Indemnitee
is entitled to indemnification, the Company will be bound by such determination
in any judicial proceeding commenced pursuant to this Section 8, absent (x) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading in
connection with the application for indemnification, or (y) a prohibition of
such indemnification under applicable law.

(iii) In the event that Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication of his or her rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors and officers liability
insurance policies maintained by the Company, the Company will pay on his or her
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses) actually and reasonably incurred by him or her in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses, or insurance
recovery.

(h)Indemnification of Certain Expenses.  The Company will be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 8 that
the procedures and presumptions of this Agreement are not valid, binding, and
enforceable, and will stipulate in any such court that the Company is bound by
all the provisions of this Agreement.  The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing or proceeding under
this Section 8 unless the Company prevails in such hearing or proceeding on the
merits in all material respects.

-6-

--------------------------------------------------------------------------------

 

9.Assumption of Defense.  In the event the Company shall be obligated to pay the
expenses of Indemnitee in respect of any proceeding, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, or to
participate to the extent permissible in such proceeding, with counsel
reasonably acceptable to Indemnitee, upon delivery of written notice of its
election to do so.  Upon assumption of the defense by the Company and the
retention of such counsel by the Company, the Company shall not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same proceeding, provided that Indemnitee shall
have the right to employ separate counsel in such proceeding at Indemnitee’s
sole cost and expense.  Notwithstanding the foregoing, if Indemnitee’s counsel
or Indemnitee delivers a written notice to the Company stating that such counsel
or Indemnitee has reasonably concluded that there may be a conflict of interest
between the Company and Indemnitee in the conduct of any such defense or the
Company shall not, in fact, have employed counsel or otherwise actively pursued
the defense of such proceeding within a reasonable time, then in any such event
the fees and expenses of Indemnitee’s counsel to defend such proceeding shall be
subject to the indemnification and advancement of expenses provisions of this
Agreement.

10.Insurance.  The Company shall obtain and maintain a policy or policies of
directors and officers liability insurance customary for similarly situated
companies in a sufficient amount as determined by the Board of Directors, with
reputable insurance companies providing the Indemnitee, other officers of the
Company and members of the Board of Directors with coverage for losses from
wrongful acts, and to ensure the Company’s performance of its indemnification
obligations under this Agreement.  At the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.    If, for any reason, the Company ceases to
maintain the insurance required by this Section 10, the Company, at its own
expense, shall purchase “tail” directors and officers liability coverage for the
benefit of past, present, and future directors, officers, and employees of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which such person serves at the request of the
Company.   The tail coverage shall be in effect for a policy period of no less
than six (6) years from the date that directors and officers’ coverage is no
longer maintained.   The “tail” policy shall provide full prior acts coverage
and shall provide policy limits, terms, conditions, and scope of coverage that
are at least as favorable as the Company’s directors’ and officers’ liability
insurance policies in effect as of the effective date of this Agreement.

11.Exceptions.

(a)Certain Matters.  Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 11(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company or in connection with a settlement by or
on behalf of Indemnitee to the extent it is acknowledged by Indemnitee and the
Company that such amount paid in settlement resulted from Indemnitee's conduct
from which Indemnitee received monetary personal profit, pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder; (iii) a final judgment or other final adjudication that
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest or

-7-

--------------------------------------------------------------------------------

 

constituted willful misconduct (but only to the extent of such specific
determination); or (iv) on account of conduct that is established by a final
judgment as constituting a breach of Indemnitee’s duty of loyalty to the Company
or resulting in any personal profit or advantage to which Indemnitee is not
legally entitled.  For purposes of the foregoing sentence, a final judgment or
other final adjudication may be reached in either the underlying proceeding or
action in connection with which indemnification is sought or a separate
proceeding or action to establish rights and liabilities under this Agreement.  

(b)Claims Initiated by Indemnitee.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, (ii) with respect to any and all
expenses actually and reasonably incurred by any directors or officer in pursing
recovery under any directors and officers liability insurance policies
maintained by the Company to the extent that the Company fails or refuses to
acknowledge or accept the director’s or officer’s coverage rights under such
policy or (iii) with respect to any other proceeding initiated by Indemnitee
that is either approved by the Board of Directors or Indemnitee’s participation
is required by applicable law.  However, indemnification or advancement of
expenses may be provided by the Company in specific cases if the Board of
Directors determines it to be appropriate.

(c)Unauthorized Settlements.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written
consent.  Neither the Company nor Indemnitee shall unreasonably withhold,
condition or delay consent to any proposed settlement; provided, however, that
the Company may in any event decline to consent to (or to otherwise admit or
agree to any liability for indemnification hereunder in respect of) any proposed
settlement if the Company is also a party in such proceeding and determines in
good faith that such settlement is not in the best interests of the Company and
its stockholders.  The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(d)Securities Act Liabilities.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act.  Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue.  Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.

12.Nonexclusivity and Survival of Rights.  The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Certificate of Incorporation,
Bylaws or other agreements, both as to action in Indemnitee’s official capacity
and Indemnitee’s action as an agent of the Company, in any court in which a
proceeding is brought, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors, administrators and assigns of Indemnitee.  The

-8-

--------------------------------------------------------------------------------

 

obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with the terms of this Agreement.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal.  To the extent that a change in
the Code, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company’s Certificate of Incorporation, Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.  

13.Term.  This Agreement shall continue until and terminate upon the later of:
(a) five years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee or agent of the Company; or (b) one year after the
final termination of any proceeding, including any appeal then pending, in
respect to which Indemnitee was granted rights of indemnification or advancement
of expenses hereunder.  

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee's estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five years from the date of accrual of such cause of action, and
any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.

14.Subrogation.  In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, shall execute all
papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

15.Interpretation of Agreement.  It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.

16.Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not

-9-

--------------------------------------------------------------------------------

 

themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 14 hereof.

17.Amendment and Waiver.  No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.  

18.Notice.  Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three business days after
deposit in the United States mail, as registered or certified mail, with proper
postage prepaid and addressed to the party or parties to be notified at the
addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice).  If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.

19.Contribution.  

(a)Whether or not the indemnification provided for in this Agreement is
available, in respect of any threatened, pending, or completed action, suit, or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit, or proceeding), the Company will pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit, or proceeding without requiring Indemnitee to contribute to such payment,
and the Company waives and relinquishes any right of contribution it may have
against Indemnitee. The Company will not enter into any settlement of any
action, suit, or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit, or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee. The Company will not settle any action or claim in a manner
that would impose any penalty or admission of guilt or liability on Indemnitee
without Indemnitee’s written consent.

(b)  The Company agrees to fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by the Company’s officers,
directors, or employees, other than Indemnitee, who may be jointly liable with
Indemnitee.  

(c)To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s)

20.Governing Law.  This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as such laws are applied by
Delaware courts to contracts made and to be performed entirely in Delaware by
residents of that state.

-10-

--------------------------------------------------------------------------------

 

21.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act or
other applicable law) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

22.Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

23.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, Bylaws, the Code and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.  

[Remainder of page intentionally left blank]

 

-11-

--------------------------------------------------------------------------------

 

The parties hereto have entered into this Agreement effective as of the date
first above written.

 

COMPANY:

 

 

 

Tilray, Inc.

 

 

 

By:

 

 

 

 

 

 

Name:

Brendan Kennedy

 

 

Title:

President & CEO

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

Name:

 

By:

 

 

 

(Signature)

 

 

 

 

 

 